Case 18-02568-als11         Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33             Desc Main
                                     Document     Page 1 of 38



                            UNITED STATES BANKRUPTCY COURT

                                SOUTHERN DISTRICT OF IOWA

 In Re:                                            )   Case No.: 18-02568-als11
                                                   )   Affiliated Cases: 18-02566-als11 &
 JONES LEASE PROPERTIES, LLC                       )   18-02569-als11
                                                   )
          Debtor and Debtor in Possession.         )   Chapter 11
                                                   )
 P.O. Box 132                                      )   Hon. Anita L. Shodeen
 Colona, IL 61241                                  )
                                                   )   DEBTOR’S MOTION FOR ORDER
 EIN: XX-XXXXXXX                                   )   AUTHORIZING INTERIM USE OF
                                                   )   CASH COLLATERAL AND
                                                   )   PROVIDING POST-PETITION LIENS
                                                   )   [Bankruptcy Code Section 363, Bankruptcy
                                                   )   Rule 4001]
                                                   )
                                                   )   No Hearing Set

          COMES NOW Jones Lease Properties, LLC (the “Debtor” or “Jones Lease”), Debtor

 and Debtor in Possession, by and through its Proposed General Reorganization Counsel, Jeffrey

 D. Goetz, Esq. and Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor &

 Fairgrave, P.C., and respectfully files the instant Motion (the “Motion”) for entry of an interim

 order on an expedited basis (the “Interim Order”), and following a final hearing to be set by the

 Court (the “Final Hearing”), entry of a final order (the “Final Order”), pursuant to sections 105,

 361, 362 and 363 of Title 11 of the United States Code (the “Bankruptcy Code”), and Rule 4001

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the Debtor

 to (a) use cash collateral, and (b) provide adequate protection to its pre-petition secured lenders.

          In support of this Motion, the Debtor relies on the Declaration of Erik R. Jones,

 Managing Member of Jones Lease, in support of First Day Motions (the “First Day

 Declaration”). In further support of this Motion, the Debtor represents as follows:
Case 18-02568-als11          Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33               Desc Main
                                      Document     Page 2 of 38



                                                 OVERVIEW

          1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This is

 a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (M). Venue is proper in this

 district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought

 herein are sections 105, 361, 362 and 363(b) of the Bankruptcy Code.

          2.      The Debtor filed its voluntary Chapter 11 petition (Docket Item 1) on November

 26, 2018 (the “Petition Date”). Pursuant to Bankruptcy Code sections 1107 and 1108, since the

 Petition Date, the Debtor has continued in possession of its property and operation of its business

 as a Debtor in Possession. No motion for the appointment of a Chapter 11 Trustee has been

 filed.

                                          RELIEF SOUGHT

          3.      By this Motion, the Debtor seeks the entry of an Interim Order and a Final Order,

 which:

                  a)     Authorizes the Debtor to use cash collateral (the “Cash Collateral”) in

          which the Secured Creditors (more specifically identified below) have or assert an

          interest;

                  b)     Authorizes the Debtor to provide adequate protection to the Secured

          Creditors for any decrease in the value (such decrease being a “Diminution of Value”) of

          their interests in the Debtor’s property resulting from (i) the use, sale or lease of the

          Debtor’s property (including the use of Cash Collateral), (ii) the Carve-Out, or (iii) the

          imposition of the automatic stay pursuant to Bankruptcy Code section 362;




                                                     2
Case 18-02568-als11        Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33              Desc Main
                                    Document     Page 3 of 38



                c)      Modifies the automatic stay imposed pursuant to Bankruptcy Code section

        362 to the extent necessary to implement and effectuate the terms and provisions of the

        Interim Order and Final Order;

                d)      Waives any applicable stays under the Bankruptcy Rules and provides for

        the immediate effectiveness of the Interim Order and the Final Order; and

                e)      Schedules a Final Hearing to allow for entry of the Final Order within

        thirty (30) days of the entry of the Interim Order (the “Interim Order Entry Date”) (the

        date on which the Final Order is entered being the “Final Order Entry Date”).

        4.      The Debtor is informed and believes and thereupon alleges Bank Orion,

 BlueGrass Savings Bank (“BlueGrass”), Central Bank Illinois (“Central Bank”), Exchange State

 Bank (“Exchange”), First Midwest Bank (“First Midwest”), First State Bank Shannon-Polo

 (“First State Bank”), IH Mississippi Valley Credit Union (“Mississippi Valley”), Midwest Bank

 of Western Illinois (“Midwest Bank”), Quad City Bank & Trust Co. (“Quad City Bank”), Sauk

 Valley Bank & Trust Co. (“Sauk Valley”), and Walcott Trust & Savings Bank (“Walcott”)

 (collectively, the “Secured Creditors”) hold validly perfected and enforceable liens on and

 security interests in, among other things, the Debtor's real property, rents, revenues, deposit

 accounts, and all proceeds thereof (hereinafter the “Collateral”), all as more particularly

 described and evidenced by those several security agreements (the "Security Agreements"),

 mortgages (the “Mortgages”), and assignments of rent (the “Assignments of Rent”) executed by

 the Debtor on various dates.

        5.      The Debtor’s obligations to the Secured Creditors constitute legal, valid, and

 binding obligations of the Debtor, enforceable in accordance with the terms of the various loan

 documents applicable thereto, including, without limitation, the Security Agreements.




                                                  3
Case 18-02568-als11        Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33               Desc Main
                                    Document     Page 4 of 38



        6.      Proceeds from the sale of real property, collection of accounts or rents, and any

 other sums, cash, or cash equivalents received from any source constitute cash collateral

 pursuant to Bankruptcy Code section 363(a), which comprise the Cash Collateral of the Secured

 Creditors. The Secured Creditors are entitled to adequate protection of their interests in the pre-

 petition collateral (including Cash Collateral) and the Debtor may not use the Cash Collateral for

 any purpose without the Secured Creditors’ consent or upon order of the Court, after appropriate

 notice and hearing, and authorizing such use based on a finding that the secured party's positions

 are adequately protected. The Debtor wishes to provide adequate protection to the Secured

 Creditors to the extent of their claimed interests under Bankruptcy Code section 506 in the Cash

 Collateral heretofore and hereafter used.

        7.      The Debtor proposes that in consideration for the Debtor's use of the Cash

 Collateral as provided herein and as adequate protection for any Diminution of Value of the

 Secured Creditors’ security interests, Debtor proposes to grant to the Secured Creditors:

                (a)     A validly perfected first priority lien on and security interest in the

        Debtor’s post-petition Collateral subject to existing valid, perfected and superior liens in

        the collateral held by other creditors, if any, and the Carve-Out (as defined below). The

        rights, liens and interests granted to the Secured Creditors hereunder shall be based on the

        Secured Creditors’ rights, liens and interests in the Debtor’s Cash Collateral pre-petition.

        Upon entry of an Order granting this Motion, the post-petition security interests and liens

        proposed to be granted hereunder shall be valid, perfected and enforceable and shall be

        deemed effective and automatically perfected as of the Petition Date without the

        necessity of the Secured Creditors taking any further action. Secured Creditors may,

        however, at their option, file continuation statements, financing statements or such




                                                   4
Case 18-02568-als11        Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33               Desc Main
                                    Document     Page 5 of 38



        documents as they deem necessary to evidence their security interests in the collateral.

        Upon request by the Secured Creditors, the Debtor will execute and deliver any and all

        such documents, or financing statements, as are necessary to effect and perfect the

        Secured Creditors’ security interests as set forth in this paragraph.

               (b)     In the event of, and only in the case of Diminution of Value of the Secured

        Creditors’ interest in the Collateral, a super-priority claim that shall have priority in the

        Debtor’s bankruptcy case over all priority claims and unsecured claims against the

        Debtor and its estate, now existing or hereafter arising, of any kind or nature whatsoever

        including, without limitation, administrative expenses of the kinds specified in or ordered

        pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b),

        546(c), 726(b), and 1114 of the Bankruptcy Code or otherwise. This super-priority

        claim shall be subject and subordinate only to the Carve-Out described below and not to

        any other unsecured claim (having administrative priority or otherwise). The Carve-Out

        shall include any fees due to the U.S. Trustee pursuant to 28 U.S.C. § 1930 and fees and

        expenses incurred by the Debtor’s professionals and approved by the Court in an amount

        not to exceed $25,000.00 (the “Carve-Out”). It is the intention of the Debtor to expand

        upon the rights of the Secured Creditors and to “prime” all administrative expenses

        except for the Carve-Out described herein.

        8.     As further adequate protection, the Debtor will make post-petition monthly

 payments to Secured Creditors in an amount equal to 4.0% per annum on the existing balance

 due and owing on the Petition Date, unless the Debtor and Secured Creditors agree to a different

 or lesser amount.




                                                   5
Case 18-02568-als11        Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33             Desc Main
                                    Document     Page 6 of 38



        9.      The Debtor proposes that it shall be authorized to use Cash Collateral for the

 payment of its usual, ordinary, customary, regular, and necessary post-petition expenses incurred

 in the ordinary course of Debtor's business and for payment of those pre-petition claims

 approved and allowed by Order of the Bankruptcy Court and not otherwise. Any of the

 following payments shall not be considered ordinary and usual expenses necessary to continue

 the operation of the Debtor’s business unless the Secured Creditors consent to any such payment

 in writing prior to such payment being made and provided approval of this Court is obtained : (1)

 operation of the Debtor’s business at any fixed locations other than the pre-petition business

 premises or locations; (2) payment of trade debt incurred prior to the commencement of this

 case, unless approved by Order of the Bankruptcy Court; (3) payment of any taxes owed prior to

 the date the Petition was filed by the Debtor; and (4) payment of any other debt incurred prior to

 the commencement of this case, except as provided for in the Debtor’s confirmed Plan. The

 foregoing payments due are merely illustrative, and not the exclusive list of payments that will

 not be considered ordinary and usual expenses. Such authorization shall continue for a period

 extending to and including the Confirmation Date or dismissal of the case, on an interim and

 final basis, subject to the following terms and conditions:

                (a)     All proceeds received from the Debtor’s operations of its business, in the

        ordinary course of its business, and the collection of accounts receivable and profits, shall

        be deposited in the DIP Accounts. Only the ordinary and usual expenses necessary to

        continue operation of the business, incurred after the commencement of the bankruptcy

        case, shall be paid from the DIP Accounts, and other payments as the Court shall allow

        from time to time.




                                                  6
Case 18-02568-als11      Doc 23       Filed 11/29/18 Entered 11/29/18 14:08:33           Desc Main
                                     Document     Page 7 of 38



              (b)     On or before thirty (30) days after the Petition Date, the Debtor shall

       provide to the Secured Creditors an initial aging of all accounts receivable and accounts

       payable, plus total current operating expenses and total current collections. This report

       shall be updated and provided to the Secured Creditors by the 30th day of each month

       thereafter (the "Reports").

              (c)     The Secured Creditors shall, at any time, be permitted to conduct a full

       inspection of the real estate property and accounts of the Debtor by visiting the Debtor's

       premises to inspect, verify and photocopy all such records and to inspect, appraise and

       document the Collateral. Debtor proposes to grant the Secured Creditors, their agents

       and employees, a license to enter upon all such premises for such purposes during its

       regular, customary and ordinary business hours, subject to all security restrictions

       imposed by various health, environmental and regulatory agencies. The Secured

       Creditors shall also have access, within five (5) business days of any request, to the

       Debtor and its management, personnel and advisors.

              (d)     On or before thirty (30) days after the Petition Date, the Debtor shall

       prepare and provide the Secured Creditors with a balance sheet and income statement

       existing as of the filing date of Debtor's Petition. Within thirty (30) days of each

       successive month, Debtor shall provide an updated balance sheet and income statement

       along with a copy of all monthly reports provided to the Court and/or the United States

       Trustee.

              (e)     All Collateral shall be insured to its full value, and Debtor shall otherwise

       comply with the terms and conditions of the Secured Creditors, unless the insurance on

       the Collateral is currently force placed by the Secured Creditor, in which case, if the




                                                 7
Case 18-02568-als11        Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33               Desc Main
                                    Document     Page 8 of 38



        insurance lapses or is cancelled, the Debtor will assume responsibility for insurance on

        the Collateral. Evidence of insurance listing Secured Creditors as insured mortgagee/loss

        payee shall be provided within thirty (30) days of the Petition Date.

                (f)     If at any time the Debtor fails to properly insure the Collateral, fails to pay

        any local, state or federal taxes as they become due, fails to pay fees required by the U.S.

        Trustee or fails to comply with any other term of this Motion (“Default”), the Secured

        Creditors shall give the Debtor and its attorney written notice that it has thirty (30) days

        to cure such default after the mailing or transmission of written notice of such default. If

        the default is not cured, the Secured Creditors may seek entry of an order granting them

        relief from the automatic stay. Upon such termination, the Secured Creditors shall be

        authorized to terminate the use of Cash Collateral and take such action against the

        Collateral as permitted under its respective loan documents, including, without limitation,

        the Security Agreements, and applicable state law.

                (g)     Any termination of the automatic stay under this Motion and any Order

        thereon shall apply to the above Chapter 11 case or any subsequent dismissal.

        10.     Attached hereto and made a part hereof as Exhibit “A” are proposed Cash

 Collateral budgets for each of the Secured Creditors.

        11.     All rights of the Secured Creditors to seek additional adequate protection for

 Debtor's use of Cash Collateral, to file for relief from the automatic stay, to seek dismissal or to

 assert any other right or cause of action, or any other matter with respect to the Debtor, whether

 in this bankruptcy case, or otherwise, are expressly reserved. The failure or delay by any of the

 Secured Creditors to seek relief or otherwise exercise their rights and remedies under this Motion

 or any loan document shall not constitute a waiver of any of the rights of the Secured Creditors.




                                                   8
Case 18-02568-als11         Doc 23    Filed 11/29/18 Entered 11/29/18 14:08:33              Desc Main
                                     Document     Page 9 of 38



         12.      This Motion, the Security Agreements, Mortgages, Assignments of Rent, and any

 documents and instruments required of Debtor by this Motion are, or when executed and

 delivered, will be valid, binding and enforceable in accordance with their respective terms upon

 entry of an Order approving this Motion.

         13.      No representation or warranty of Debtor contained in this Motion or in any

 statement, instrument, or other document furnished by Debtor in connection with this Motion, or

 prior to this Motion contains any untrue statement of material fact or omits to state any material

 fact.

         14.      Immediately upon entry by the Court of an Order approving this Motion, the

 provisions of the Motion shall be valid and binding upon and inure to the benefit of the Secured

 Creditors, all other Creditors of the Debtor, and all other parties in interest. Pursuant to

 Bankruptcy Rule 4001(d), a copy of this Motion shall be provided to Secured Creditors and to

 any committee appointed in this case, or if no committee has been appointed, to the twenty (20)

 largest unsecured creditors. If no objection is filed, the terms and conditions of this Motion may

 be approved without further order and shall be binding on all parties in interest on a final basis.

         15.      The Debtor agrees to pay attorney fees incurred by the Secured Creditors, as set

 out in the loan documents, to the extent authorized under Bankruptcy Code section 506.

         WHEREFORE, the Debtor respectfully requests the Court enter an order approving the

 instant Motion and for such other and further relief as may be just and equitable under the

 circumstances.

 Dated: November 29, 2018                       /s/ Krystal Mikkilineni
                                                Jeffrey D. Goetz, Esq., AT0002832
                                                Krystal R. Mikkilineni, Esq., AT0011814
                                                Bradshaw, Fowler, Proctor & Fairgrave, P.C.
                                                801 Grand Avenue, Suite 3700
                                                Des Moines, IA 50309-8004



                                                   9
Case 18-02568-als11   Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33      Desc Main
                            Document    Page 10 of 38



                                     515/246-5817
                                     515/246-5808 FAX
                                     goetz.jeffrey@bradshawlaw.com
                                     mikkilineni.krystal@bradshawlaw.com

                                     Proposed General Reorganization Counsel
                                     Jones Lease Properties, LLC
                                     Debtor and Debtor in Possession




                                       10
Case 18-02568-als11          Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33               Desc Main
                                   Document    Page 11 of 38



                           VERIFICATION BY COUNSEL FOR DEBTOR

           I, Krystal R. Mikkilineni, declare as follows:

           1.     The matters stated in this Declaration are true and correct and within my own

 personal knowledge and belief. If called as a witness, I could and would competently testify

 hereto.

           2.     I am an attorney licensed to practice law before this Court and am the proposed

 General Reorganization Co-Counsel for the Debtor. I am duly admitted to practice law in the

 United States District Court for the Southern District of Iowa.

           3.     I have personal knowledge of the facts set forth in the foregoing Motion and, if

 called upon as a witness, I could and would competently testify as to all of the matters stated

 therein.

           I declare under penalty of perjury under the laws of the United States and the laws of the

 State of Iowa that the foregoing is true and correct and is executed in Des Moines, Iowa this 29th

 day of November, 2018.

                                                             /s/ Krystal Mikkilineni
                                                            Krystal R. Mikkilineni




                                                    11
Case 18-02568-als11        Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                   Desc Main
                                 Document    Page 12 of 38



                VERIFICATION BY MANAGING MEMBER, ERIK R. JONES

        I, Erik R. Jones, declare as follows:

        1.      I am the Managing Member of the Debtor and Debtor in Possession, Jones Lease

 Properties, LLC, and am authorized to make this Declaration. The matters stated in this

 Declaration are true and correct and within my own personal knowledge and belief. If called as a

 witness, I could and would competently testify hereto.

        2.      I have personal knowledge of the facts set forth in the foregoing Motion and, if

 called upon as a witness, I could and would competently testify as to all of the matters stated

 therein.

        I declare under penalty of perjury under the laws of the United States and the laws of the

 State of Illinois that the foregoing is true and correct and is executed in Colona, Illinois, this 29th

 day of November, 2018.

                                                         /s/ Erik R. Jones
                                                        Erik R. Jones, Managing Member




                                                   12
                                                     Case 18-02568-als11                                Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                  Desc Main
                                                                                                              Document    Page 13 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                                       Summary

13 Week Cash Flow Model - Summary of All Banks
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                                  Week Ending
                                   Description                                          12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy [Note 1]                                   $               -   $               -   $      151,750.00 $                   -   $                -   $              -   $             -     $     151,750.00 $                  -    $              -
   Less current vacancy rate [Note 2]                                                               -                   -          (10,319.00)                    -                    -                  -                 -           (10,319.00)                   -                   -
   Total Rental Income Based on Current Occupancy                                                   -                   -          141,431.00                     -                    -                  -                 -           141,431.00                    -                   -

    Other Income
       Application fees                                                                             -                   -                 -                 500.00                     -                  -                 -                  -                500.00                    -
       Laundry fees                                                                                 -                   -                 -                 400.00                     -                  -                 -                  -                400.00                    -
       Late fees                                                                                    -                   -                 -               5,200.00                     -                  -                 -                  -              5,200.00                    -
       Pet fees                                                                                     -                   -                 -                 800.00                     -                  -                 -                  -                800.00                    -
       Total Other Income                                                                           -                   -                 -               6,900.00                     -                  -                 -                  -              6,900.00                    -
    Total Revenue                                                                                   -                   -          141,431.00             6,900.00                     -                  -                 -           141,431.00            6,900.00                    -

Cost of Revenue
   Mortgage payment [Note 3]                                                                        -                   -                    -                    -           44,033.57                   -                 -                     -          44,033.57                    -
   Property insurance [Note 4]                                                                      -                   -                    -                    -            6,087.35                   -                 -                     -           6,087.35                    -
   Property maintenance                                                                             -                   -                    -                    -            6,472.87                   -                 -                     -           6,472.87                    -
   Property taxes [Note 5]                                                                          -                   -                    -                    -           27,480.06                   -                 -                     -          27,480.06                    -
   Total Cost of Revenue                                                                            -                   -                    -                    -           84,073.85                   -                 -                     -          84,073.85                    -

Gross Profit                                                                                        -                   -          141,431.00             6,900.00           (84,073.85)                  -                 -           141,431.00           (77,173.85)                  -



Other Operating Expenses
   Cell phone expense                                                                               -                   -                    -                    -              500.00                   -                 -                     -             500.00                    -
   IT and software
       Accounting                                                                                   -                   -                    -                    -              272.87                   -                 -                     -             272.87                    -
       Marketing                                                                                    -                   -                    -                    -              465.00                   -                 -                     -             465.00                    -
   Legal fees                                                                                       -                   -                    -                    -              550.00                   -                 -                     -             550.00                    -
   Office building utilities                                                                        -                   -                    -                    -              250.00                   -                 -                     -             250.00                    -
   Office phone and Internet expense                                                                -                   -                    -                    -              350.00                   -                 -                     -             350.00                    -
   Office supplies                                                                                  -                   -                    -                    -               95.00                   -                 -                     -              95.00                    -
   Payroll                                                                                          -                   -                    -                    -           18,200.00                   -                 -                     -          18,200.00                    -
   Total Other Operating Expenses                                                                   -                   -                    -                    -           20,682.87                   -                 -                     -          20,682.87                    -

Operating Income                                                                                    -                   -          141,431.00             6,900.00          (104,756.72)                  -                 -           141,431.00           (97,856.72)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                                -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses                                                                  -                   -                    -                    -                    -                  -                 -                  -                   -                      -
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                           -                   -                    -                    -                    -                  -                 -                  -             25,000.00                    -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                             -                   -                    -                    -                    -                  -                 -                  -             20,000.00                    -
   UCC legal fees                                                                                   -                   -                    -                    -                    -                  -                 -                  -                   -                      -
   UST quarterly fees                                                                               -                   -                    -                    -                    -                  -                                 975.00                 -                      -
   Total Capital and Restructuring Expenses                                                         -                   -                    -                    -                    -                  -                 -               975.00           45,000.00                    -

Net Cash Flow                                                                       $               -   $               -   $      141,431.00    $        6,900.00    $     (104,756.72) $                -   $             -     $     140,456.00    $     (142,856.72) $                -

Beginning Cash Balance                                                              $               -   $               -   $             -      $      141,431.00    $      148,331.00 $         43,574.28   $       43,574.28   $      43,574.28    $      184,030.28 $         41,173.56
Net Cash Flow                                                                                       -                   -          141,431.00             6,900.00          (104,756.72)                -                   -           140,456.00          (142,856.72)                -
Ending Cash Balance                                                                 $               -   $               -   $      141,431.00    $      148,331.00    $       43,574.28 $         43,574.28   $       43,574.28   $     184,030.28    $       41,173.56 $         41,173.56

Notes
[1] Rent increases are estimated at $3,035 upon lease renewal and the estimate is
not included in the analysis.
[2] Assumes vacancy rate based on national average of 6.8%.
[3] Assumes interest only mortgage payments at 4.25%.
[4] A $10,000 reduction in property insurance is expected for 2019.
[5] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.



GlassRatner Advisory &
                                                                                                                                                                                                                                      EXHIBIT A
Capital Group LLC                                                                                                                                                                                                                                                                             1 of 26
                                                     Case 18-02568-als11                               Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                Desc Main
                                                                                                             Document    Page 14 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                               Summary

13 Week Cash Flow Model - Summary of All Banks
Source: Schedules prepared by the Debtor


   Week Ending
                                   Description                                          2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy [Note 1]                                   $              -   $     151,750.00 $                  -    $       455,250.00
   Less current vacancy rate [Note 2]                                                              -         (10,319.00)                   -            (30,957.00)
   Total Rental Income Based on Current Occupancy                                                  -         141,431.00                    -            424,293.00

    Other Income
       Application fees                                                                            -                -                500.00               1,500.00
       Laundry fees                                                                                -                -                400.00               1,200.00
       Late fees                                                                                   -                -              5,200.00              15,600.00
       Pet fees                                                                                    -                -                800.00               2,400.00
       Total Other Income                                                                          -                -              6,900.00              20,700.00
    Total Revenue                                                                                  -         141,431.00            6,900.00             444,993.00

Cost of Revenue
   Mortgage payment [Note 3]                                                                       -                   -          44,033.57             132,100.71
   Property insurance [Note 4]                                                                     -                   -           6,087.35              18,262.05
   Property maintenance                                                                            -                   -           6,472.87              19,418.61
   Property taxes [Note 5]                                                                         -                   -          27,480.06              82,440.18
   Total Cost of Revenue                                                                           -                   -          84,073.85             252,221.55

Gross Profit                                                                                       -         141,431.00           (77,173.85)           192,771.45
                                                                                                                                                            45.43%

Other Operating Expenses
   Cell phone expense                                                                              -                   -             500.00               1,500.00
   IT and software
       Accounting                                                                                  -                   -             272.87                 818.61
       Marketing                                                                                   -                   -             465.00               1,395.00
   Legal fees                                                                                      -                   -             550.00               1,650.00
   Office building utilities                                                                       -                   -             250.00                 750.00
   Office phone and Internet expense                                                               -                   -             350.00               1,050.00
   Office supplies                                                                                 -                   -              95.00                 285.00
   Payroll                                                                                         -                   -          18,200.00              54,600.00
   Total Other Operating Expenses                                                                  -                   -          20,682.87              62,048.61

Operating Income                                                                                   -         141,431.00           (97,856.72)           130,722.84
                                                                                                                                                            30.81%

Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                                -                   -                   -                   -
   Total Other (Income) and Expenses                                                               -                   -                   -                   -

Capital and Restructuring Expenses                                                                 -                   -                -
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                          -                   -          20,000.00              45,000.00
   GlassRatner Advisory & Financial Group (Debtor's FA)                                            -                   -          15,000.00              35,000.00
   UCC legal fees                                                                                  -                   -                -                      -
   UST quarterly fees                                                                              -                   -                -                   975.00
   Total Capital and Restructuring Expenses                                                        -                   -          35,000.00              80,975.00

Net Cash Flow                                                                       $              -   $     141,431.00    $     (132,856.72) $          49,747.84

Beginning Cash Balance                                                              $      41,173.56   $      41,173.56    $      182,604.56 $                 -
Net Cash Flow                                                                                    -           141,431.00          (132,856.72)            49,747.84
Ending Cash Balance                                                                 $      41,173.56   $     182,604.56    $       49,747.84 $           49,747.84

Notes
[1] Rent increases are estimated at $3,035 upon lease renewal and the estimate is
not included in the analysis.
[2] Assumes vacancy rate based on national average of 6.8%.
[3] Assumes interest only mortgage payments at 4.25%.
[4] A $10,000 reduction in property insurance is expected for 2019.
[5] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                   2 of 26
                                                     Case 18-02568-als11                              Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                 Desc Main
                                                                                                            Document    Page 15 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                               Bank of Orion

13 Week Cash Flow Model - Bank of Orion
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                             Month Ending
                                 Description                                      12/1/2018            12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019           1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $                -   $       15,140.00 $                   -   $                -   $              -   $              -     $      15,140.00 $                  -    $              -
   Less current vacancy rate                                                                  -                    -           (1,029.52)                    -                    -                  -                  -            (1,029.52)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                    -           14,110.48                     -                    -                  -                  -            14,110.48                    -                   -

    Other Income
       Application fees                                                                       -                    -                 -                       -                    -                  -                  -                  -                      -                   -
       Laundry fees                                                                           -                    -                 -                       -                    -                  -                  -                  -                      -                   -
       Late fees                                                                              -                    -                 -                       -                    -                  -                  -                  -                      -                   -
       Pet fees                                                                               -                    -                 -                       -                    -                  -                  -                  -                      -                   -
       Total Other Income                                                                     -                    -                 -                       -                    -                  -                  -                  -                      -                   -
    Total Revenue                                                                             -                    -           14,110.48                     -                    -                  -                  -            14,110.48                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                    -                    -                    -            3,582.40                                      -                     -           3,582.40
   Property insurance                                                                         -                    -                    -                    -              901.27                                      -                     -             901.27
   Property maintenance                                                                       -                    -                    -                    -              738.28                   -                  -                     -             738.28                    -
   Property taxes [Note 2]                                                                    -                    -                    -                    -            2,221.00                   -                  -                     -           2,221.00
   Total Cost of Revenue                                                                      -                    -                    -                    -            7,442.95                   -                  -                     -           7,442.95                    -

Gross Profit                                                                                  -                    -           14,110.48                     -           (7,442.95)                  -                  -            14,110.48            (7,442.95)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   IT and software
       Accounting                                                                             -                    -                    -                    -                    -                  -                  -                     -                   -                   -
       Marketing                                                                              -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Legal fees                                                                                 -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Office building utilities                                                                  -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Office phone and Internet expense                                                          -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Office supplies                                                                            -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Payroll                                                                                    -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Total Other Operating Expenses                                                             -                    -                    -                    -                    -                  -                  -                     -                   -                   -

Operating Income                                                                              -                    -           14,110.48                     -           (7,442.95)                  -                  -            14,110.48            (7,442.95)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                    -                    -                    -                    -                  -                  -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   UCC legal fees                                                                             -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   UST quarterly fees                                                                         -                    -                    -                    -                    -                  -                  -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                    -                    -                    -                    -                  -                  -                     -                   -                   -

Net Cash Flow                                                                 $               -   $                -   $       14,110.48    $                -   $       (7,442.95) $                -   $              -     $      14,110.48    $       (7,442.95) $                -

Beginning Cash Balance                                                        $               -   $                -   $             -      $       14,110.48    $       14,110.48 $          6,667.53   $         6,667.53   $       6,667.53    $      20,778.01 $          13,335.06
Net Cash Flow                                                                                 -                    -           14,110.48                  -              (7,442.95)                -                    -            14,110.48           (7,442.95)                 -
Ending Cash Balance                                                           $               -   $                -   $       14,110.48    $       14,110.48    $        6,667.53 $          6,667.53   $         6,667.53   $      20,778.01    $      13,335.06 $          13,335.06



Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                         3 of 26
                                                     Case 18-02568-als11                             Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33             Desc Main
                                                                                                           Document    Page 16 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                          Bank of Orion

13 Week Cash Flow Model - Bank of Orion
Source: Schedules prepared by the Debtor


Month Ending
                                 Description                                      2/9/2019            2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $       15,140.00 $                  -    $        45,420.00
   Less current vacancy rate                                                                 -           (1,029.52)                   -             (3,088.56)
   Total Rental Income Based on Current Occupancy                                            -           14,110.48                    -             42,331.44

    Other Income
       Application fees                                                                      -                 -                      -                   -
       Laundry fees                                                                          -                 -                      -                   -
       Late fees                                                                             -                 -                      -                   -
       Pet fees                                                                              -                 -                      -                   -
       Total Other Income                                                                    -                 -                      -                   -
    Total Revenue                                                                            -           14,110.48                    -             42,331.44

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                    -           3,582.40              10,747.20
   Property insurance                                                                        -                    -             901.27               2,703.81
   Property maintenance                                                                      -                    -             738.28               2,214.84
   Property taxes [Note 2]                                                                                                    2,221.00               6,663.00
   Total Cost of Revenue                                                                     -                    -           7,442.95              22,328.85

Gross Profit                                                                                 -           14,110.48            (7,442.95)            20,002.59
                                                                                                                                                       47.25%

Other Operating Expenses
   Cell phone expense                                                                        -                    -                   -                   -
   IT and software
       Accounting                                                                            -                    -                   -                   -
       Marketing                                                                             -                    -                   -                   -
   Legal fees                                                                                -                    -                   -                   -
   Office building utilities                                                                 -                    -                   -                   -
   Office phone and Internet expense                                                         -                    -                   -                   -
   Office supplies                                                                           -                    -                   -                   -
   Payroll                                                                                   -                    -                   -                   -
   Total Other Operating Expenses                                                            -                    -                   -                   -

Operating Income                                                                             -           14,110.48            (7,442.95)            20,002.59



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                    -                   -                   -
   Total Other (Income) and Expenses                                                         -                    -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                    -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                    -                   -                   -
   UCC legal fees                                                                            -                    -                   -                   -
   UST quarterly fees                                                                        -                    -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                    -                   -                   -

Net Cash Flow                                                                 $              -   $       14,110.48    $       (7,442.95) $          20,002.59

Beginning Cash Balance                                                        $      13,335.06   $       13,335.06    $      27,445.54 $                  -
Net Cash Flow                                                                              -             14,110.48           (7,442.95)             20,002.59
Ending Cash Balance                                                           $      13,335.06   $       27,445.54    $      20,002.59 $            20,002.59



Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                   4 of 26
                                                     Case 18-02568-als11                  Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                Document    Page 17 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                          Blue Grass Savings Bank

13 Week Cash Flow Model - Blue Grass Savings Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                    Week Ending
                                  Description                             12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                              $               -   $               -   $        6,475.00 $                   -   $                -   $              -   $             -    $        6,475.00 $                  -    $              -
   Less current vacancy rate                                                          -                   -             (440.30)                    -                    -                  -                 -              (440.30)                   -                   -
   Total Rental Income Based on Current Occupancy                                     -                   -            6,034.70                     -                    -                  -                 -             6,034.70                    -                   -

    Other Income
       Application fees                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                   -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                      -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                             -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                     -                   -            6,034.70                     -                    -                  -                 -             6,034.70                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                          -                   -                    -                    -            7,341.07                   -                 -                     -           7,341.07                    -
   Property insurance                                                                 -                   -                    -                    -              109.75                   -                 -                     -             109.75                    -
   Property maintenance                                                               -                   -                    -                    -              505.81                   -                 -                     -             505.81                    -
   Property taxes                                                                     -                   -                    -                    -            1,168.99                   -                 -                     -           1,168.99                    -
   Total Cost of Revenue                                                              -                   -                    -                    -            9,125.62                   -                 -                     -           9,125.62                    -

Gross Profit                                                                          -                   -            6,034.70                     -           (9,125.62)                  -                 -             6,034.70            (9,125.62)                  -



Other Operating Expenses
   Cell phone expense                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                      -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                      -                   -            6,034.70                     -           (9,125.62)                  -                 -             6,034.70            (9,125.62)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                               -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                         $               -   $               -   $        6,034.70    $                -   $       (9,125.62) $                -   $             -    $        6,034.70    $       (9,125.62) $                -

Beginning Cash Balance                                                $               -   $               -   $             -      $        6,034.70    $        6,034.70 $         (3,090.92) $         (3,090.92) $       (3,090.92) $         2,943.78 $         (6,181.84)
Net Cash Flow                                                                         -                   -            6,034.70                  -              (9,125.62)                -                    -             6,034.70           (9,125.62)                -
Ending Cash Balance                                                   $               -   $               -   $        6,034.70    $        6,034.70    $       (3,090.92) $        (3,090.92) $         (3,090.92) $        2,943.78 $         (6,181.84) $        (6,181.84)

Notes
[1] Assumes interest only mortgage payments at 4.25%.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                5 of 26
                                                     Case 18-02568-als11                 Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                 Desc Main
                                                                                               Document    Page 18 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                  Blue Grass Savings Bank

13 Week Cash Flow Model - Blue Grass Savings Bank
Source: Schedules prepared by the Debtor


 Week Ending
                                 Description                              2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                              $              -   $       6,475.00 $                  -    $        19,425.00
   Less current vacancy rate                                                         -            (440.30)                   -             (1,320.90)
   Total Rental Income Based on Current Occupancy                                    -           6,034.70                    -             18,104.10

    Other Income
       Application fees                                                              -                -                      -                   -
       Laundry fees                                                                  -                -                      -                   -
       Late fees                                                                     -                -                      -                   -
       Pet fees                                                                      -                -                      -                   -
       Total Other Income                                                            -                -                      -                   -
    Total Revenue                                                                    -           6,034.70                    -             18,104.10

Cost of Revenue
   Mortgage payment [Note 1]                                                         -                   -           7,341.07              22,023.21
   Property insurance                                                                -                   -             109.75                 329.25
   Property maintenance                                                              -                   -             505.81               1,517.43
   Property taxes                                                                    -                   -           1,168.99               3,506.97
   Total Cost of Revenue                                                             -                   -           9,125.62              27,376.86

Gross Profit                                                                         -           6,034.70            (9,125.62)             (9,272.76)
                                                                                                                                              -51.22%

Other Operating Expenses
   Cell phone expense                                                                -                   -                   -                    -
   IT and software
       Accounting                                                                    -                   -                   -                    -
       Marketing                                                                     -                   -                   -                    -
   Legal fees                                                                        -                   -                   -                    -
   Office building utilities                                                         -                   -                   -                    -
   Office phone and Internet expense                                                 -                   -                   -                    -
   Office supplies                                                                   -                   -                   -                    -
   Payroll                                                                           -                   -                   -                    -
   Total Other Operating Expenses                                                    -                   -                   -                    -

Operating Income                                                                     -           6,034.70            (9,125.62)             (9,272.76)



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                  -                   -                   -                    -
   Total Other (Income) and Expenses                                                 -                   -                   -                    -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                            -                   -                   -                    -
   GlassRatner Advisory & Financial Group (Debtor's FA)                              -                   -                   -                    -
   UCC legal fees                                                                    -                   -                   -                    -
   UST quarterly fees                                                                -                   -                   -                    -
   Total Capital and Restructuring Expenses                                          -                   -                   -                    -

Net Cash Flow                                                         $              -   $       6,034.70    $       (9,125.62) $           (9,272.76)

Beginning Cash Balance                                                $      (6,181.84) $        (6,181.84) $          (147.14) $                 -
Net Cash Flow                                                                      -              6,034.70           (9,125.62)             (9,272.76)
Ending Cash Balance                                                   $      (6,181.84) $          (147.14) $        (9,272.76) $           (9,272.76)

Notes
[1] Assumes interest only mortgage payments at 4.25%.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                     6 of 26
                                                     Case 18-02568-als11                          Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                        Document    Page 19 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                             Central Bank

13 Week Cash Flow Model - Central Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                  Description                                     12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $        4,980.00 $                   -   $                -   $              -   $             -     $       4,980.00 $                  -    $              -
   Less current vacancy rate                                                                  -                   -             (338.64)                    -                    -                  -                 -              (338.64)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                   -            4,641.36                     -                    -                  -                 -             4,641.36                    -                   -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                             -                   -            4,641.36                     -                    -                  -                 -             4,641.36                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                   -                    -                    -              753.37                   -                 -                     -             753.37                    -
   Property insurance                                                                         -                   -                    -                    -              195.84                   -                 -                     -             195.84                    -
   Property maintenance                                                                       -                   -                    -                    -              223.52                   -                 -                     -             223.52                    -
   Property taxes [Note 2]                                                                    -                   -                    -                    -              916.08                   -                 -                     -             916.08                    -
   Total Cost of Revenue                                                                      -                   -                    -                    -            2,088.81                   -                 -                     -           2,088.81                    -

Gross Profit                                                                                  -                   -            4,641.36                     -           (2,088.81)                  -                 -             4,641.36            (2,088.81)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                              -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                              -                   -            4,641.36                     -           (2,088.81)                  -                 -             4,641.36            (2,088.81)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                                 $               -   $               -   $        4,641.36    $                -   $       (2,088.81) $                -   $             -     $       4,641.36    $       (2,088.81) $                -

Beginning Cash Balance                                                        $               -   $               -   $             -      $        4,641.36    $        4,641.36 $          2,552.55   $        2,552.55   $       2,552.55    $        7,193.91 $          5,105.10
Net Cash Flow                                                                                 -                   -            4,641.36                  -              (2,088.81)                -                   -             4,641.36            (2,088.81)                -
Ending Cash Balance                                                           $               -   $               -   $        4,641.36    $        4,641.36    $        2,552.55 $          2,552.55   $        2,552.55   $       7,193.91    $        5,105.10 $          5,105.10

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                       7 of 26
                                                     Case 18-02568-als11                         Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                Desc Main
                                                                                                       Document    Page 20 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         Central Bank

13 Week Cash Flow Model - Central Bank
Source: Schedules prepared by the Debtor


  Week Ending
                                  Description                                     2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $       4,980.00 $                  -    $        14,940.00
   Less current vacancy rate                                                                 -            (338.64)                   -             (1,015.92)
   Total Rental Income Based on Current Occupancy                                            -           4,641.36                    -             13,924.08

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -           4,641.36                    -             13,924.08

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                   -             753.37               2,260.11
   Property insurance                                                                        -                   -             195.84                 587.52
   Property maintenance                                                                      -                   -             223.52                 670.56
   Property taxes [Note 2]                                                                   -                   -             916.08               2,748.24
   Total Cost of Revenue                                                                     -                   -           2,088.81               6,266.43

Gross Profit                                                                                 -           4,641.36            (2,088.81)             7,657.65
                                                                                                                                                      55.00%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                   -
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                   -

Operating Income                                                                             -           4,641.36            (2,088.81)             7,657.65



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $       4,641.36    $       (2,088.81) $           7,657.65

Beginning Cash Balance                                                        $       5,105.10   $       5,105.10    $        9,746.46 $                 -
Net Cash Flow                                                                              -             4,641.36            (2,088.81)             7,657.65
Ending Cash Balance                                                           $       5,105.10   $       9,746.46    $        7,657.65 $            7,657.65

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                 8 of 26
                                                     Case 18-02568-als11                       Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                 Desc Main
                                                                                                     Document    Page 21 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                      Exchange Bank

13 Week Cash Flow Model - Exchange Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                     Week Ending
                                 Description                               12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                               $               -   $               -   $        5,215.00 $                   -   $                -   $              -   $             -     $       5,215.00 $                  -    $              -
   Less current vacancy rate                                                           -                   -             (354.62)                    -                    -                  -                 -              (354.62)                   -                   -
   Total Rental Income Based on Current Occupancy                                      -                   -            4,860.38                     -                    -                  -                 -             4,860.38                    -                   -

    Other Income
       Application fees                                                                -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                    -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                        -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                      -                   -            4,860.38                     -                    -                  -                 -             4,860.38                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                           -                   -                    -                    -            1,273.73                                     -                     -           1,273.73
   Property insurance                                                                  -                   -                    -                    -              166.38                                     -                     -             166.38
   Property maintenance                                                                -                   -                    -                    -              182.19                   -                 -                     -             182.19                    -
   Property taxes [Note 2]                                                             -                   -                    -                    -            1,031.46                   -                 -                     -           1,031.46                    -
   Total Cost of Revenue                                                               -                   -                    -                    -            2,653.76                   -                 -                     -           2,653.76                    -

Gross Profit                                                                           -                   -            4,860.38                     -           (2,653.76)                  -                 -             4,860.38            (2,653.76)                  -



Other Operating Expenses
   Cell phone expense                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                      -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                      -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                       -                   -            4,860.38                     -           (2,653.76)                  -                 -             4,860.38            (2,653.76)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                              -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                      -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                          $               -   $               -   $        4,860.38    $                -   $       (2,653.76) $                -   $             -     $       4,860.38    $       (2,653.76) $                -

Beginning Cash Balance                                                 $               -   $               -   $             -      $        4,860.38    $        4,860.38 $          2,206.62   $        2,206.62   $       2,206.62    $        7,067.00 $          4,413.24
Net Cash Flow                                                                          -                   -            4,860.38                  -              (2,653.76)                -                   -             4,860.38            (2,653.76)                -
Ending Cash Balance                                                    $               -   $               -   $        4,860.38    $        4,860.38    $        2,206.62 $          2,206.62   $        2,206.62   $       7,067.00    $        4,413.24 $          4,413.24

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes
become due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                9 of 26
                                                     Case 18-02568-als11                      Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33            Desc Main
                                                                                                    Document    Page 22 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                  Exchange Bank

13 Week Cash Flow Model - Exchange Bank
Source: Schedules prepared by the Debtor


Week Ending
                                 Description                               2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                               $              -   $       5,215.00 $                  -    $        15,645.00
   Less current vacancy rate                                                          -            (354.62)                   -             (1,063.86)
   Total Rental Income Based on Current Occupancy                                     -           4,860.38                    -             14,581.14

    Other Income
       Application fees                                                               -                -                      -                   -
       Laundry fees                                                                   -                -                      -                   -
       Late fees                                                                      -                -                      -                   -
       Pet fees                                                                       -                -                      -                   -
       Total Other Income                                                             -                -                      -                   -
    Total Revenue                                                                     -           4,860.38                    -             14,581.14

Cost of Revenue
   Mortgage payment [Note 1]                                                          -                   -           1,273.73               3,821.19
   Property insurance                                                                 -                   -             166.38                 499.14
   Property maintenance                                                               -                   -             182.19                 546.57
   Property taxes [Note 2]                                                            -                   -           1,031.46               3,094.38
   Total Cost of Revenue                                                              -                   -           2,653.76               7,961.28

Gross Profit                                                                          -           4,860.38            (2,653.76)             6,619.86
                                                                                                                                               45.40%

Other Operating Expenses
   Cell phone expense                                                                 -                   -                   -                   -
   IT and software
       Accounting                                                                     -                   -                   -                   -
       Marketing                                                                      -                   -                   -                   -
   Legal fees                                                                         -                   -                   -                   -
   Office building utilities                                                          -                   -                   -                   -
   Office phone and Internet expense                                                  -                   -                   -                   -
   Office supplies                                                                    -                   -                   -                   -
   Payroll                                                                            -                   -                   -                   -
   Total Other Operating Expenses                                                     -                   -                   -                   -

Operating Income                                                                      -           4,860.38            (2,653.76)             6,619.86



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                   -                   -                   -                   -
   Total Other (Income) and Expenses                                                  -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                             -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                               -                   -                   -                   -
   UCC legal fees                                                                     -                   -                   -                   -
   UST quarterly fees                                                                 -                   -                   -                   -
   Total Capital and Restructuring Expenses                                           -                   -                   -                   -

Net Cash Flow                                                          $              -   $       4,860.38    $       (2,653.76) $           6,619.86

Beginning Cash Balance                                                 $       4,413.24   $       4,413.24    $        9,273.62 $                 -
Net Cash Flow                                                                       -             4,860.38            (2,653.76)             6,619.86
Ending Cash Balance                                                    $       4,413.24   $       9,273.62    $        6,619.86 $            6,619.86

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes
become due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                          10 of 26
                                                     Case 18-02568-als11                  Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                Document    Page 23 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                           First Bank of Shannon

13 Week Cash Flow Model - First State Bank of
Shannon - Release All Properties - No Model
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                    Week Ending
                                  Description                             12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019        1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                              $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $               -
   Less current vacancy rate                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Total Rental Income Based on Current Occupancy                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -

    Other Income
       Application fees                                                               -                   -                    -                    -                    -                  -                 -                   -                   -                   -
       Laundry fees                                                                   -                   -                    -                    -                    -                  -                 -                   -                   -                   -
       Late fees                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                   -
       Pet fees                                                                       -                   -                    -                    -                    -                  -                 -                   -                   -                   -
       Total Other Income                                                             -                   -                    -                    -                    -                  -                 -                   -                   -                   -
    Total Revenue                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -

Cost of Revenue
   Mortgage payment                                                                   -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Property insurance                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Property maintenance                                                               -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Property taxes                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Total Cost of Revenue                                                              -                   -                    -                    -                    -                  -                 -                   -                   -                   -

Gross Profit                                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                   -



Other Operating Expenses
   Cell phone expense                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   IT and software
       Accounting                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -
       Marketing                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Legal fees                                                                         -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Office building utilities                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Office phone and Internet expense                                                  -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Office supplies                                                                    -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Payroll                                                                            -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Total Other Operating Expenses                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -

Operating Income                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                   -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                   -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Total Other (Income) and Expenses                                                  -                   -                    -                    -                    -                  -                 -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                             -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                               -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   UCC legal fees                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   UST quarterly fees                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                   -
   Total Capital and Restructuring Expenses                                           -                   -                    -                    -                    -                  -                 -                   -                   -                   -

Net Cash Flow                                                         $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $               -

Beginning Cash Balance                                                $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $               -
Net Cash Flow                                                                         -                   -                    -                    -                    -                  -                 -                   -                   -                   -
Ending Cash Balance                                                   $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $               -




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                             11 of 26
                                                     Case 18-02568-als11                 Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33             Desc Main
                                                                                               Document    Page 24 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                              First Bank of Shannon

13 Week Cash Flow Model - First State Bank of
Shannon - Release All Properties - No Model
Source: Schedules prepared by the Debtor


 Week Ending
                                  Description                             2/9/2019           2/16/2019           2/23/2019           13 Week Total
Revenue
   Rental income based on full occupancy                              $              -   $               -   $               -   $              -
   Less current vacancy rate                                                         -                   -                   -                  -
   Total Rental Income Based on Current Occupancy                                    -                   -                   -                  -

    Other Income
       Application fees                                                              -                   -                   -                  -
       Laundry fees                                                                  -                   -                   -                  -
       Late fees                                                                     -                   -                   -                  -
       Pet fees                                                                      -                   -                   -                  -
       Total Other Income                                                            -                   -                   -                  -
    Total Revenue                                                                    -                   -                   -                  -

Cost of Revenue
   Mortgage payment                                                                  -                   -                   -                  -
   Property insurance                                                                -                   -                   -                  -
   Property maintenance                                                              -                   -                   -                  -
   Property taxes                                                                    -                   -                   -                  -
   Total Cost of Revenue                                                             -                   -                   -                  -

Gross Profit                                                                         -                   -                   -                  -



Other Operating Expenses
   Cell phone expense                                                                -                   -                   -                  -
   IT and software
       Accounting                                                                    -                   -                   -                  -
       Marketing                                                                     -                   -                   -                  -
   Legal fees                                                                        -                   -                   -                  -
   Office building utilities                                                         -                   -                   -                  -
   Office phone and Internet expense                                                 -                   -                   -                  -
   Office supplies                                                                   -                   -                   -                  -
   Payroll                                                                           -                   -                   -                  -
   Total Other Operating Expenses                                                    -                   -                   -                  -

Operating Income                                                                     -                   -                   -                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                  -                   -                   -                  -
   Total Other (Income) and Expenses                                                 -                   -                   -                  -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                            -                   -                   -                  -
   GlassRatner Advisory & Financial Group (Debtor's FA)                              -                   -                   -                  -
   UCC legal fees                                                                    -                   -                   -                  -
   UST quarterly fees                                                                -                   -                   -                  -
   Total Capital and Restructuring Expenses                                          -                   -                   -                  -

Net Cash Flow                                                         $              -   $               -   $               -   $              -

Beginning Cash Balance                                                $              -   $               -   $               -   $              -
Net Cash Flow                                                                        -                   -                   -                  -
Ending Cash Balance                                                   $              -   $               -   $               -   $              -




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                             12 of 26
                                                     Case 18-02568-als11                          Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                        Document    Page 25 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                       First Midwest Bank

Cash Flow Model - First Midwest Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                  Description                                     12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $          775.00 $                   -   $                -   $              -   $             -     $         775.00 $                  -    $              -
   Less current vacancy rate                                                                  -                   -              (52.70)                    -                    -                  -                 -               (52.70)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                   -              722.30                     -                    -                  -                 -               722.30                    -                   -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                             -                   -              722.30                     -                    -                  -                 -               722.30                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                   -                    -                    -              113.56                   -                 -                     -             113.56                    -
   Property insurance                                                                         -                   -                    -                    -               40.42                   -                 -                     -              40.42                    -
   Property maintenance                                                                       -                   -                    -                    -               40.11                   -                 -                     -              40.11                    -
   Property taxes [Note 2]                                                                    -                   -                    -                    -              221.81                   -                 -                     -             221.81                    -
   Total Cost of Revenue                                                                      -                   -                    -                    -              415.90                   -                 -                     -             415.90                    -

Gross Profit                                                                                  -                   -              722.30                     -             (415.90)                  -                 -               722.30              (415.90)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                              -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                              -                   -              722.30                     -             (415.90)                  -                 -               722.30              (415.90)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                                 $               -   $               -   $          722.30    $                -   $         (415.90) $                -   $             -     $         722.30    $         (415.90) $                -

Beginning Cash Balance                                                        $               -   $               -   $             -      $          722.30    $          722.30 $            306.40   $          306.40   $         306.40    $       1,028.70 $             612.80
Net Cash Flow                                                                                 -                   -              722.30                  -                (415.90)                -                   -               722.30             (415.90)                 -
Ending Cash Balance                                                           $               -   $               -   $          722.30    $          722.30    $          306.40 $            306.40   $          306.40   $       1,028.70    $         612.80 $             612.80

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                       13 of 26
                                                     Case 18-02568-als11                         Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                Desc Main
                                                                                                       Document    Page 26 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         First Midwest Bank

Cash Flow Model - First Midwest Bank
Source: Schedules prepared by the Debtor


 Week Ending
                                 Description                                      2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $         775.00 $                  -    $         2,325.00
   Less current vacancy rate                                                                 -             (52.70)                   -               (158.10)
   Total Rental Income Based on Current Occupancy                                            -             722.30                    -              2,166.90

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -             722.30                    -              2,166.90

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                   -             113.56                 340.68
   Property insurance                                                                        -                   -              40.42                 121.26
   Property maintenance                                                                      -                   -              40.11                 120.33
   Property taxes [Note 2]                                                                   -                   -             221.81                 665.43
   Total Cost of Revenue                                                                     -                   -             415.90               1,247.70

Gross Profit                                                                                 -             722.30              (415.90)               919.20
                                                                                                                                                      42.42%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                   -
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                   -

Operating Income                                                                             -             722.30              (415.90)               919.20



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $         722.30    $         (415.90) $             919.20

Beginning Cash Balance                                                        $         612.80   $         612.80    $       1,335.10 $                  -
Net Cash Flow                                                                              -               722.30             (415.90)                919.20
Ending Cash Balance                                                           $         612.80   $       1,335.10    $         919.20 $               919.20

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                      14 of 26
                                                     Case 18-02568-als11                              Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                Desc Main
                                                                                                            Document    Page 27 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                                     IHMVCU

13 Week Cash Flow Model - IH Mississippi Valley
Credit Union
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                 Description                                      12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $        6,375.00 $                   -   $                -   $              -   $             -     $       6,375.00 $                  -    $              -
   Less current vacancy rate                                                                  -                   -             (433.50)                    -                    -                  -                 -              (433.50)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                   -            5,941.50                     -                    -                  -                 -             5,941.50                    -                   -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                             -                   -            5,941.50                     -                    -                  -                 -             5,941.50                    -                   -

Cost of Revenue
   Mortgage payment [Note 2]                                                                  -                   -                    -                    -            1,984.74                   -                 -                     -           1,984.74                    -
   Property insurance                                                                         -                   -                    -                    -              228.51                   -                 -                     -             228.51                    -
   Property maintenance                                                                       -                   -                    -                    -              285.63                   -                 -                     -             285.63                    -
   Property taxes [Note 3]                                                                    -                   -                    -                    -            1,086.69                   -                 -                     -           1,086.69                    -
   Total Cost of Revenue                                                                      -                   -                    -                    -            3,585.57                   -                 -                     -           3,585.57                    -

Gross Profit                                                                                  -                   -            5,941.50                     -           (3,585.57)                  -                 -             5,941.50            (3,585.57)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                              -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                              -                   -            5,941.50                     -           (3,585.57)                  -                 -             5,941.50            (3,585.57)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                                 $               -   $               -   $        5,941.50    $                -   $       (3,585.57) $                -   $             -     $       5,941.50    $       (3,585.57) $                -

Beginning Cash Balance                                                        $               -   $               -   $             -      $        5,941.50    $        5,941.50 $          2,355.93   $        2,355.93   $       2,355.93    $        8,297.43 $          4,711.86
Net Cash Flow                                                                                 -                   -            5,941.50                  -              (3,585.57)                -                   -             5,941.50            (3,585.57)                -
Ending Cash Balance                                                           $               -   $               -   $        5,941.50    $        5,941.50    $        2,355.93 $          2,355.93   $        2,355.93   $       8,297.43    $        4,711.86 $          4,711.86

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                       15 of 26
                                                     Case 18-02568-als11                             Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33            Desc Main
                                                                                                           Document    Page 28 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         IHMVCU

13 Week Cash Flow Model - IH Mississippi Valley
Credit Union
Source: Schedules prepared by the Debtor


Week Ending
                                 Description                                      2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $       6,375.00 $                  -    $        19,125.00
   Less current vacancy rate                                                                 -            (433.50)                   -             (1,300.50)
   Total Rental Income Based on Current Occupancy                                            -           5,941.50                    -             17,824.50

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -           5,941.50                    -             17,824.50

Cost of Revenue
   Mortgage payment [Note 2]                                                                 -                   -           1,984.74               5,954.22
   Property insurance                                                                        -                   -             228.51                 685.53
   Property maintenance                                                                      -                   -             285.63                 856.89
   Property taxes [Note 3]                                                                   -                   -           1,086.69               3,260.07
   Total Cost of Revenue                                                                     -                   -           3,585.57              10,756.71

Gross Profit                                                                                 -           5,941.50            (3,585.57)             7,067.79
                                                                                                                                                      39.65%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                   -
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                   -

Operating Income                                                                             -           5,941.50            (3,585.57)             7,067.79



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $       5,941.50    $       (3,585.57) $           7,067.79

Beginning Cash Balance                                                        $       4,711.86   $       4,711.86    $      10,653.36 $                  -
Net Cash Flow                                                                              -             5,941.50           (3,585.57)              7,067.79
Ending Cash Balance                                                           $       4,711.86   $      10,653.36    $       7,067.79 $             7,067.79

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                           16 of 26
                                                     Case 18-02568-als11                          Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                        Document    Page 29 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                             Midwest Bank

13 Week Cash Flow Model - Midwest Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                  Description                                     12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $        1,025.00 $                   -   $                -   $              -   $             -     $       1,025.00 $                  -    $              -
   Less current vacancy rate                                                                  -                   -              (69.70)                    -                    -                  -                 -               (69.70)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                   -              955.30                     -                    -                  -                 -               955.30                    -                   -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                             -                   -              955.30                     -                    -                  -                 -               955.30                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                   -                    -                    -              224.18                   -                 -                     -             224.18                    -
   Property insurance                                                                         -                   -                    -                    -               33.60                   -                 -                     -              33.60                    -
   Property maintenance                                                                       -                   -                    -                    -               53.44                   -                 -                     -              53.44                    -
   Property taxes [Note 2]                                                                    -                   -                    -                    -              102.11                   -                 -                     -             102.11                    -
   Total Cost of Revenue                                                                      -                   -                    -                    -              413.33                   -                 -                     -             413.33                    -

Gross Profit                                                                                  -                   -              955.30                     -             (413.33)                  -                 -               955.30              (413.33)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
       Marketing                                                                              -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Legal fees                                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office building utilities                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office phone and Internet expense                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Office supplies                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Payroll                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other Operating Expenses                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Operating Income                                                                              -                   -              955.30                     -             (413.33)                  -                 -               955.30              (413.33)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                                 $               -   $               -   $          955.30    $                -   $         (413.33) $                -   $             -     $         955.30    $         (413.33) $                -

Beginning Cash Balance                                                        $               -   $               -   $             -      $          955.30    $          955.30 $            541.97   $          541.97   $         541.97    $       1,497.27 $           1,083.94
Net Cash Flow                                                                                 -                   -              955.30                  -                (413.33)                -                   -               955.30             (413.33)                 -
Ending Cash Balance                                                           $               -   $               -   $          955.30    $          955.30    $          541.97 $            541.97   $          541.97   $       1,497.27    $       1,083.94 $           1,083.94

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                       17 of 26
                                                     Case 18-02568-als11                         Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                Desc Main
                                                                                                       Document    Page 30 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         Midwest Bank

13 Week Cash Flow Model - Midwest Bank
Source: Schedules prepared by the Debtor


 Week Ending
                                  Description                                     2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $       1,025.00 $                  -    $         3,075.00
   Less current vacancy rate                                                                 -             (69.70)                   -               (209.10)
   Total Rental Income Based on Current Occupancy                                            -             955.30                    -              2,865.90

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -             955.30                    -              2,865.90

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                   -             224.18                 672.54
   Property insurance                                                                        -                   -              33.60                 100.80
   Property maintenance                                                                      -                   -              53.44                 160.32
   Property taxes [Note 2]                                                                   -                   -             102.11                 306.33
   Total Cost of Revenue                                                                     -                   -             413.33               1,239.99

Gross Profit                                                                                 -             955.30              (413.33)             1,625.91
                                                                                                                                                      56.73%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                   -
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                   -

Operating Income                                                                             -             955.30              (413.33)             1,625.91



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $         955.30    $         (413.33) $           1,625.91

Beginning Cash Balance                                                        $       1,083.94   $       1,083.94    $       2,039.24 $                  -
Net Cash Flow                                                                              -               955.30             (413.33)              1,625.91
Ending Cash Balance                                                           $       1,083.94   $       2,039.24    $       1,625.91 $             1,625.91

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                18 of 26
                                                     Case 18-02568-als11                          Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                        Document    Page 31 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                      Quad City Bank & Trust

13 Week Cash Flow Model - Quad City Bank & Trust
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                  Description                                     12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019              2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $       42,905.00 $                   -   $                -   $              -   $             -     $      42,905.00 $                  -    $                -
   Less current vacancy rate                                                                  -                   -           (2,917.54)                    -                    -                  -                 -            (2,917.54)                   -                     -
   Total Rental Income Based on Current Occupancy                                             -                   -           39,987.46                     -                    -                  -                 -            39,987.46                    -                     -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                     -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                     -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                     -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                     -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                     -
    Total Revenue                                                                             -                   -           39,987.46                     -                    -                  -                 -            39,987.46                    -                     -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                   -                    -                    -           11,215.22                   -                 -                     -          11,215.22                      -
   Property insurance                                                                         -                   -                    -                    -            1,528.22                   -                 -                     -           1,528.22                      -
   Property maintenance                                                                       -                   -                    -                    -            1,654.86                   -                 -                     -           1,654.86                      -
   Property taxes [Note 2]                                                                    -                   -                    -                    -            8,001.25                   -                 -                     -           8,001.25                      -
   Total Cost of Revenue                                                                      -                   -                    -                    -           22,399.55                   -                 -                     -          22,399.55                      -

Gross Profit                                                                                  -                   -           39,987.46                     -          (22,399.55)                  -                 -            39,987.46           (22,399.55)                    -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   IT and software
       Accounting                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                     -
       Marketing                                                                              -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Legal fees                                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Office building utilities                                                                  -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Office phone and Internet expense                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Office supplies                                                                            -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Payroll                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Total Other Operating Expenses                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                     -

Operating Income                                                                              -                   -           39,987.46                     -          (22,399.55)                  -                 -            39,987.46           (22,399.55)                    -

Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                     -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                     -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                     -

Net Cash Flow                                                                 $               -   $               -   $       39,987.46    $                -   $      (22,399.55) $                -   $             -     $      39,987.46    $      (22,399.55) $                  -

Beginning Cash Balance                                                        $               -   $               -   $             -      $       39,987.46    $       39,987.46 $         17,587.91   $       17,587.91   $      17,587.91    $       57,575.37 $           35,175.82
Net Cash Flow                                                                                 -                   -           39,987.46                  -             (22,399.55)                -                   -            39,987.46           (22,399.55)                  -
Ending Cash Balance                                                           $               -   $               -   $       39,987.46    $       39,987.46    $       17,587.91 $         17,587.91   $       17,587.91   $      57,575.37    $       35,175.82 $           35,175.82

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                         19 of 26
                                                     Case 18-02568-als11                         Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                Desc Main
                                                                                                       Document    Page 32 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         Quad City Bank & Trust

13 Week Cash Flow Model - Quad City Bank & Trust
Source: Schedules prepared by the Debtor


  Week Ending
                                  Description                                     2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $      42,905.00 $                  -    $       128,715.00
   Less current vacancy rate                                                                 -          (2,917.54)                   -             (8,752.62)
   Total Rental Income Based on Current Occupancy                                            -          39,987.46                    -            119,962.38

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -          39,987.46                    -            119,962.38

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                   -          11,215.22              33,645.66
   Property insurance                                                                        -                   -           1,528.22               4,584.66
   Property maintenance                                                                      -                   -           1,654.86               4,964.58
   Property taxes [Note 2]                                                                   -                   -           8,001.25              24,003.75
   Total Cost of Revenue                                                                     -                   -          22,399.55              67,198.65

Gross Profit                                                                                 -          39,987.46           (22,399.55)            52,763.73
                                                                                                                                                      43.98%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                   -
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                   -

Operating Income                                                                             -          39,987.46           (22,399.55)            52,763.73

Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $      39,987.46    $      (22,399.55) $          52,763.73

Beginning Cash Balance                                                        $      35,175.82   $      35,175.82    $       75,163.28 $                 -
Net Cash Flow                                                                              -            39,987.46           (22,399.55)            52,763.73
Ending Cash Balance                                                           $      35,175.82   $      75,163.28    $       52,763.73 $           52,763.73

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                         20 of 26
                                                     Case 18-02568-als11                              Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                Desc Main
                                                                                                            Document    Page 33 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                                                     Sauk Valley

13 Week Cash Flow Model - Sauk Valley Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                            Week Ending
                                 Description                                      12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019            2/2/2019
Revenue
   Rental income based on full occupancy                                      $               -   $               -   $       59,335.00 $                   -   $                -   $              -   $             -     $      59,335.00 $                  -    $              -
   Less current vacancy rate                                                                  -                   -           (4,034.78)                    -                    -                  -                 -            (4,034.78)                   -                   -
   Total Rental Income Based on Current Occupancy                                             -                   -           55,300.22                     -                    -                  -                 -            55,300.22                    -                   -

    Other Income
       Application fees                                                                       -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Laundry fees                                                                           -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Late fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Pet fees                                                                               -                   -                 -                       -                    -                  -                 -                  -                      -                   -
       Total Other Income                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -                   -
    Total Revenue                                                                             -                   -           55,300.22                     -                    -                  -                 -            55,300.22                    -                   -

Cost of Revenue
   Mortgage payment [Note 1]                                                                  -                   -                    -                    -           15,263.22                   -                 -                     -          15,263.22                    -
   Property insurance                                                                         -                   -                    -                    -            2,573.96                   -                 -                     -           2,573.96                    -
   Property maintenance                                                                       -                   -                    -                    -            2,394.60                   -                 -                     -           2,394.60                    -
   Property taxes [Note 2]                                                                    -                   -                    -                    -           10,986.59                   -                 -                     -          10,986.59                    -
   Total Cost of Revenue                                                                      -                   -                    -                    -           31,218.37                   -                 -                     -          31,218.37                    -

Gross Profit                                                                                  -                   -           55,300.22                     -          (31,218.37)                  -                 -            55,300.22           (31,218.37)                  -



Other Operating Expenses
   Cell phone expense                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   IT and software
       Accounting                                                                             -                   -                    -                    -                 -                     -                 -                     -                   -                   -
       Marketing                                                                              -                   -                    -                    -                 -                     -                 -                     -                   -                   -
   Legal fees                                                                                 -                   -                    -                    -                4.00                   -                 -                     -                   -                   -
   Office building utilities                                                                  -                   -                    -                    -                 -                     -                 -                     -                   -                   -
   Office phone and Internet expense                                                          -                   -                    -                    -                 -                     -                 -                     -                   -                   -
   Office supplies                                                                            -                   -                    -                    -                 -                     -                 -                     -                   -                   -
   Payroll                                                                                    -                   -                    -                    -                 -                     -                 -                     -                   -                   -
   Total Other Operating Expenses                                                             -                   -                    -                    -                4.00                   -                 -                     -                   -                   -

Operating Income                                                                              -                   -           55,300.22                     -          (31,222.37)                  -                 -            55,300.22           (31,218.37)                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                           -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Other (Income) and Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                     -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                       -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UCC legal fees                                                                             -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   UST quarterly fees                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -                   -
   Total Capital and Restructuring Expenses                                                   -                   -                    -                    -                    -                  -                 -                     -                   -                   -

Net Cash Flow                                                                 $               -   $               -   $       55,300.22    $                -   $      (31,222.37) $                -   $             -     $      55,300.22    $      (31,218.37) $                -

Beginning Cash Balance                                                        $               -   $               -   $             -      $       55,300.22    $       55,300.22 $         24,077.85   $       24,077.85   $      24,077.85    $       79,378.07 $         48,159.70
Net Cash Flow                                                                                 -                   -           55,300.22                  -             (31,222.37)                -                   -            55,300.22           (31,218.37)                -
Ending Cash Balance                                                           $               -   $               -   $       55,300.22    $       55,300.22    $       24,077.85 $         24,077.85   $       24,077.85   $      79,378.07    $       48,159.70 $         48,159.70

Notes
[1] Assumes interest only mortgage payments at 4.4%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                          21 of 26
                                                     Case 18-02568-als11                             Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33            Desc Main
                                                                                                           Document    Page 34 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                         Sauk Valley

13 Week Cash Flow Model - Sauk Valley Bank
Source: Schedules prepared by the Debtor


Week Ending
                                 Description                                      2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                      $              -   $      59,335.00 $                  -    $       178,005.00
   Less current vacancy rate                                                                 -          (4,034.78)                   -            (12,104.34)
   Total Rental Income Based on Current Occupancy                                            -          55,300.22                    -            165,900.66

    Other Income
       Application fees                                                                      -                -                      -                   -
       Laundry fees                                                                          -                -                      -                   -
       Late fees                                                                             -                -                      -                   -
       Pet fees                                                                              -                -                      -                   -
       Total Other Income                                                                    -                -                      -                   -
    Total Revenue                                                                            -          55,300.22                    -            165,900.66

Cost of Revenue
   Mortgage payment [Note 1]                                                                 -                   -          15,263.22              45,789.66
   Property insurance                                                                        -                   -           2,573.96               7,721.88
   Property maintenance                                                                      -                   -           2,394.60               7,183.80
   Property taxes [Note 2]                                                                   -                   -          10,986.59              32,959.77
   Total Cost of Revenue                                                                     -                   -          31,218.37              93,655.11

Gross Profit                                                                                 -          55,300.22           (31,218.37)            72,245.55
                                                                                                                                                      43.55%

Other Operating Expenses
   Cell phone expense                                                                        -                   -                   -                   -
   IT and software
       Accounting                                                                            -                   -                   -                   -
       Marketing                                                                             -                   -                   -                   -
   Legal fees                                                                                -                   -                   -                  4.00
   Office building utilities                                                                 -                   -                   -                   -
   Office phone and Internet expense                                                         -                   -                   -                   -
   Office supplies                                                                           -                   -                   -                   -
   Payroll                                                                                   -                   -                   -                   -
   Total Other Operating Expenses                                                            -                   -                   -                  4.00

Operating Income                                                                             -          55,300.22           (31,218.37)            72,241.55



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                          -                   -                   -                   -
   Total Other (Income) and Expenses                                                         -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                    -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                      -                   -                   -                   -
   UCC legal fees                                                                            -                   -                   -                   -
   UST quarterly fees                                                                        -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                  -                   -                   -                   -

Net Cash Flow                                                                 $              -   $      55,300.22    $      (31,218.37) $          72,241.55

Beginning Cash Balance                                                        $      48,159.70   $      48,159.70    $     103,459.92 $                  -
Net Cash Flow                                                                              -            55,300.22          (31,218.37)             72,241.55
Ending Cash Balance                                                           $      48,159.70   $     103,459.92    $      72,241.55 $            72,241.55

Notes
[1] Assumes interest only mortgage payments at 4.4%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become
due in 2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                              22 of 26
                                                     Case 18-02568-als11                  Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                   Desc Main
                                                                                                Document    Page 35 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                           Vibrant Credit Union

13 Week Cash Flow Model - Vibrant Credit Union - All
Properties Sold at Sherriff Sale
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                    Week Ending
                                  Description                             12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019        1/19/2019           1/26/2019           2/2/2019
Revenue
   Rental income based on full occupancy                              $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $              -
   Less current vacancy rate                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Total Rental Income Based on Current Occupancy                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -

    Other Income
       Application fees                                                               -                   -                    -                    -                    -                  -                 -                   -                   -                  -
       Laundry fees                                                                   -                   -                    -                    -                    -                  -                 -                   -                   -                  -
       Late fees                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                  -
       Pet fees                                                                       -                   -                    -                    -                    -                  -                 -                   -                   -                  -
       Total Other Income                                                             -                   -                    -                    -                    -                  -                 -                   -                   -                  -
    Total Revenue                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -

Cost of Revenue
   Mortgage payment                                                                   -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Property insurance                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Property maintenance                                                               -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Property taxes                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Total Cost of Revenue                                                              -                   -                    -                    -                    -                  -                 -                   -                   -                  -

Gross Profit                                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                  -



Other Operating Expenses
   Cell phone expense                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   IT and software
       Accounting                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -
       Marketing                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Legal fees                                                                         -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Office building utilities                                                          -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Office phone and Internet expense                                                  -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Office supplies                                                                    -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Payroll                                                                            -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Total Other Operating Expenses                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -

Operating Income                                                                      -                   -                    -                    -                    -                  -                 -                   -                   -                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                   -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Total Other (Income) and Expenses                                                  -                   -                    -                    -                    -                  -                 -                   -                   -                  -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                             -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   GlassRatner Advisory & Financial Group (Debtor's FA)                               -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   UCC legal fees                                                                     -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   UST quarterly fees                                                                 -                   -                    -                    -                    -                  -                 -                   -                   -                  -
   Total Capital and Restructuring Expenses                                           -                   -                    -                    -                    -                  -                 -                   -                   -                  -

Net Cash Flow                                                         $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $              -

Beginning Cash Balance                                                $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $              -
Net Cash Flow                                                                         -                   -                    -                    -                    -                  -                 -                   -                   -                  -
Ending Cash Balance                                                   $               -   $               -   $                -   $                -   $                -   $              -   $             -   $               -   $               -   $              -




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                            23 of 26
                                                     Case 18-02568-als11                 Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33             Desc Main
                                                                                               Document    Page 36 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                              Vibrant Credit Union

13 Week Cash Flow Model - Vibrant Credit Union - All
Properties Sold at Sherriff Sale
Source: Schedules prepared by the Debtor


 Week Ending
                                  Description                             2/9/2019           2/16/2019           2/23/2019           13 Week Total
Revenue
   Rental income based on full occupancy                              $              -   $               -   $               -   $              -
   Less current vacancy rate                                                         -                   -                   -                  -
   Total Rental Income Based on Current Occupancy                                    -                   -                   -                  -

    Other Income
       Application fees                                                              -                   -                   -                  -
       Laundry fees                                                                  -                   -                   -                  -
       Late fees                                                                     -                   -                   -                  -
       Pet fees                                                                      -                   -                   -                  -
       Total Other Income                                                            -                   -                   -                  -
    Total Revenue                                                                    -                   -                   -                  -

Cost of Revenue
   Mortgage payment                                                                  -                   -                   -                  -
   Property insurance                                                                -                   -                   -                  -
   Property maintenance                                                              -                   -                   -                  -
   Property taxes                                                                    -                   -                   -                  -
   Total Cost of Revenue                                                             -                   -                   -                  -

Gross Profit                                                                         -                   -                   -                  -



Other Operating Expenses
   Cell phone expense                                                                -                   -                   -                  -
   IT and software
       Accounting                                                                    -                   -                   -                  -
       Marketing                                                                     -                   -                   -                  -
   Legal fees                                                                        -                   -                   -                  -
   Office building utilities                                                         -                   -                   -                  -
   Office phone and Internet expense                                                 -                   -                   -                  -
   Office supplies                                                                   -                   -                   -                  -
   Payroll                                                                           -                   -                   -                  -
   Total Other Operating Expenses                                                    -                   -                   -                  -

Operating Income                                                                     -                   -                   -                  -



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                  -                   -                   -                  -
   Total Other (Income) and Expenses                                                 -                   -                   -                  -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                            -                   -                   -                  -
   GlassRatner Advisory & Financial Group (Debtor's FA)                              -                   -                   -                  -
   UCC legal fees                                                                    -                   -                   -                  -
   UST quarterly fees                                                                -                   -                   -                  -
   Total Capital and Restructuring Expenses                                          -                   -                   -                  -

Net Cash Flow                                                         $              -   $               -   $               -   $              -

Beginning Cash Balance                                                $              -   $               -   $               -   $              -
Net Cash Flow                                                                        -                   -                   -                  -
Ending Cash Balance                                                   $              -   $               -   $               -   $              -




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                            24 of 26
                                                     Case 18-02568-als11                         Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                                                    Desc Main
                                                                                                       Document    Page 37 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                                                                         Walcott Trust and Savings Bank

13 Week Cash Flow Model - Walcott Trust and Savings Bank
Source: Schedules prepared by the Debtor


                                                                                                                                                                                                                   Week Ending
                                       Description                                       12/1/2018           12/8/2018           12/15/2018           12/22/2018           12/29/2018           1/5/2019            1/12/2019          1/19/2019           1/26/2019
Revenue
   Rental income based on full occupancy                                             $               -   $               -   $        9,525.00 $                   -   $                -   $              -   $             -     $       9,525.00 $                  -
   Less current vacancy rate                                                                         -                   -             (647.70)                    -                    -                  -                 -              (647.70)                   -
   Total Rental Income Based on Current Occupancy                                                    -                   -            8,877.30                     -                    -                  -                 -             8,877.30                    -

    Other Income
       Application fees                                                                              -                   -                 -                       -                    -                  -                 -                  -                      -
       Laundry fees                                                                                  -                   -                 -                       -                    -                  -                 -                  -                      -
       Late fees                                                                                     -                   -                 -                       -                    -                  -                 -                  -                      -
       Pet fees                                                                                      -                   -                 -                       -                    -                  -                 -                  -                      -
       Total Other Income                                                                            -                   -                 -                       -                    -                  -                 -                  -                      -
    Total Revenue                                                                                    -                   -            8,877.30                     -                    -                  -                 -             8,877.30                    -

Cost of Revenue
   Mortgage payment [Note 1]                                                                         -                   -                    -                    -            2,282.08                   -                 -                     -           2,282.08
   Property insurance                                                                                -                   -                    -                    -              309.40                   -                 -                     -             309.40
   Property maintenance                                                                              -                   -                    -                    -              394.43                   -                 -                     -             394.43
   Property taxes [Note 2]                                                                           -                   -                    -                    -            1,744.08                   -                 -                     -           1,744.08
   Total Cost of Revenue                                                                             -                   -                    -                    -            4,729.99                   -                 -                     -           4,729.99

Gross Profit                                                                                         -                   -            8,877.30                     -           (4,729.99)                  -                 -             8,877.30            (4,729.99)



Other Operating Expenses
   Cell phone expense                                                                                -                   -                    -                    -                    -                  -                 -                     -                   -
   IT and software
       Accounting                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -
       Marketing                                                                                     -                   -                    -                    -                    -                  -                 -                     -                   -
   Legal fees                                                                                        -                   -                    -                    -                    -                  -                 -                     -                   -
   Office building utilities                                                                         -                   -                    -                    -                    -                  -                 -                     -                   -
   Office phone and Internet expense                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -
   Office supplies                                                                                   -                   -                    -                    -                    -                  -                 -                     -                   -
   Payroll                                                                                           -                   -                    -                    -                    -                  -                 -                     -                   -
   Total Other Operating Expenses                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -

Operating Income                                                                                     -                   -            8,877.30                     -           (4,729.99)                  -                 -             8,877.30            (4,729.99)



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                                  -                   -                    -                    -                    -                  -                 -                     -                   -
   Total Other (Income) and Expenses                                                                 -                   -                    -                    -                    -                  -                 -                     -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                            -                   -                    -                    -                    -                  -                 -                     -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                              -                   -                    -                    -                    -                  -                 -                     -                   -
   UCC legal fees                                                                                    -                   -                    -                    -                    -                  -                 -                     -                   -
   UST quarterly fees                                                                                -                   -                    -                    -                    -                  -                 -                     -                   -
   Total Capital and Restructuring Expenses                                                          -                   -                    -                    -                    -                  -                 -                     -                   -

Net Cash Flow                                                                        $               -   $               -   $        8,877.30    $                -   $       (4,729.99) $                -   $             -     $       8,877.30    $       (4,729.99)

Beginning Cash Balance                                                               $               -   $               -   $             -      $        8,877.30    $        8,877.30 $          4,147.31   $        4,147.31   $       4,147.31    $      13,024.61
Net Cash Flow                                                                                        -                   -            8,877.30                  -              (4,729.99)                -                   -             8,877.30           (4,729.99)
Ending Cash Balance                                                                  $               -   $               -   $        8,877.30    $        8,877.30    $        4,147.31 $          4,147.31   $        4,147.31   $      13,024.61    $       8,294.62

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become due in
2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                                                                                  25 of 26
                                                     Case 18-02568-als11                        Doc 23 Filed 11/29/18 Entered 11/29/18 14:08:33                                           Desc Main
                                                                                                      Document    Page 38 of 38
Jones Lease Properties LLC, Case No. 18-02568-als11                                                                                                                                                   Walcott Trust and Savings Bank

13 Week Cash Flow Model - Walcott Trust and Savings Bank
Source: Schedules prepared by the Debtor


                              Week Ending
                                    Description                                          2/2/2019           2/9/2019           2/16/2019           2/23/2019            13 Week Total
Revenue
   Rental income based on full occupancy                                             $              -   $              -   $       9,525.00 $                  -    $        28,575.00
   Less current vacancy rate                                                                        -                  -            (647.70)                   -             (1,943.10)
   Total Rental Income Based on Current Occupancy                                                   -                  -           8,877.30                    -             26,631.90

    Other Income
       Application fees                                                                             -                  -                -                      -                   -
       Laundry fees                                                                                 -                  -                -                      -                   -
       Late fees                                                                                    -                  -                -                      -                   -
       Pet fees                                                                                     -                  -                -                      -                   -
       Total Other Income                                                                           -                  -                -                      -                   -
    Total Revenue                                                                                   -                  -           8,877.30                    -             26,631.90

Cost of Revenue
   Mortgage payment [Note 1]                                                                        -                  -                   -           2,282.08               6,846.24
   Property insurance                                                                               -                  -                   -             309.40                 928.20
   Property maintenance                                                                             -                  -                   -             394.43               1,183.29
   Property taxes [Note 2]                                                                          -                  -                   -           1,744.08               5,232.24
   Total Cost of Revenue                                                                            -                  -                   -           4,729.99              14,189.97

Gross Profit                                                                                        -                  -           8,877.30            (4,729.99)            12,441.93
                                                                                                                                                                                46.72%

Other Operating Expenses
   Cell phone expense                                                                               -                  -                   -                   -                   -
   IT and software
       Accounting                                                                                   -                  -                   -                   -                   -
       Marketing                                                                                    -                  -                   -                   -                   -
   Legal fees                                                                                       -                  -                   -                   -                   -
   Office building utilities                                                                        -                  -                   -                   -                   -
   Office phone and Internet expense                                                                -                  -                   -                   -                   -
   Office supplies                                                                                  -                  -                   -                   -                   -
   Payroll                                                                                          -                  -                   -                   -                   -
   Total Other Operating Expenses                                                                   -                  -                   -                   -                   -

Operating Income                                                                                    -                  -           8,877.30            (4,729.99)            12,441.93



Other (Income) and Expenses
   Deficiency payments on Sheriff sale and Receiver sale properties                                 -                  -                   -                   -                   -
   Total Other (Income) and Expenses                                                                -                  -                   -                   -                   -

Capital and Restructuring Expenses
   Bradshaw Fowler Procter & Fairgrave (Debtor's counsel)                                           -                  -                   -                   -                   -
   GlassRatner Advisory & Financial Group (Debtor's FA)                                             -                  -                   -                   -                   -
   UCC legal fees                                                                                   -                  -                   -                   -                   -
   UST quarterly fees                                                                               -                  -                   -                   -                   -
   Total Capital and Restructuring Expenses                                                         -                  -                   -                   -                   -

Net Cash Flow                                                                        $              -   $              -   $       8,877.30    $       (4,729.99) $          12,441.93

Beginning Cash Balance                                                               $       8,294.62   $       8,294.62   $       8,294.62    $      17,171.92 $                  -
Net Cash Flow                                                                                     -                  -             8,877.30           (4,729.99)             12,441.93
Ending Cash Balance                                                                  $       8,294.62   $       8,294.62   $      17,171.92    $      12,441.93 $            12,441.93

Notes
[1] Assumes interest only mortgage payments at 4.25%.
[2] Assumes property taxes are escrowed monthly. 2018 property taxes become due in
2019. 2017 taxes are unpaid.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                                            26 of 26
